DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

This Office Action is responsive to Applicant’s amendment received on January 15, 2021.  Claims 1, 3-5, 7-12, 14 and 15 are pending.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “input unit configured to receive” and “communicator configured to transmit” in claims 1 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Turkan et al. (WO 2015/113826).
Regarding claim 1, Turkan et al. discloses an image processing apparatus comprising: 

a processor (“Each of the above-mentioned means may be implemented by one or more hardware processing elements or processors, wherein two or more of the above-mentioned means may be implemented by a single hardware processing element or processor” at page 16, line 16) configured to reduce the received image to a predetermined ratio (“For each auxiliary image AI.sub.i'j' an unfiltered downsampled image UI.sub.i'j' having the same resolution is obtained by downsampling initial low-resolution image LRI by factors i'/i, j'/j in step S6” at page 8, line 24), extract a visual feature from the reduced image (“When the iteration is broken off, the method branches to S14, where an enhanced patch EP is obtained by replacing in eq. (4) the filial patches by their respective parent patches PP” at page 11, line 28; looking at Figure 2, PP2 is a patch from the reduced image which is used to construct a corresponding patch for the enhanced patch), perform an image quality enhancement process in which the extracted visual feature is reflected in the received image (“According to a second embodiment, an enhanced patch EPk is calculated using eq. (5) in step S11 already, based on the optimized linear combination LC=ck1HP+ck2PAk obtained in this same step” at page 12, line 3; though the patch PP2 is not added directly to the low-resolution image, as demonstrated in Figure 2, the enhanced patch uses the patch PP1 from the low-resolution image and patch PP2 from the reduced image to create the corresponding enhanced patch, which therefore is a reflection of the image content of the reduced image as applied to the reduced image), and repeatedly perform, for a 
wherein the processor performs the image quality enhancement process by partitioning the received image into a plurality of regions each of which has a size corresponding to a size of the reduced image (as shown in Figure 2, patch PP1 corresponds to patch PP2; given that UIi’j’ is a specific ratio to LRI, PP1 will therefore have a size that is associated with the size of UIi’j’), reflecting the extracted visual feature in each of the plurality of partitioned regions (“When the iteration is broken off, the method branches to S14, where an enhanced patch EP is obtained by replacing in eq. (4) the filial patches by their respective parent patches PP” at page 11, line 28), and overlapping the plurality of regions, in which the extracted visual feature is reflected, with each other (“Where enhanced patches EP overlap, they are averaged in S16 in order to ensure smooth transitions between patches in the enhanced quality image EI.sub.1” at page 12, line 23).
Regarding claim 3, Turkan et al. discloses an apparatus wherein the processor reduces the received image based on each of a plurality of reference points in the received image (“For each auxiliary image AI.sub.i'j' an unfiltered downsampled image 
Regarding claim 4, Turkan et al. discloses an apparatus wherein the plurality of reference points correspond to the plurality of regions, respectively, and the processor reflects visual features in the plurality of partitioned regions, respectively, the visual features being extracted from the images reduced based on the reference points corresponding to the plurality of regions (“When the iteration is broken off, the method branches to S14, where an enhanced patch EP is obtained by replacing in eq. (4) the filial patches by their respective parent patches PP” at page 11, line 28; all corresponding parent patches from lower levels are combined to form their respective enhanced patches).
Regarding claim 5¸Turkan et al. discloses an apparatus wherein the extracted visual feature is at least one of a brightness, a color, a darkness (“For the sake of simplicity, it will be assumed here that the image LRI is in black and white only, each pixel corresponding to one integer number specifying its shade. The generalization to a 
Regarding claim 8, Turkan et al. discloses an apparatus wherein the processor performs a pre-processing for enhancing an image quality of the received image (“In step S2, the image LRI is upsampled by factors i, j, by inserting (i-1) additional rows between any two adjacent rows of LRI, and by inserting (j-1) additional columns between any two adjacent columns of LRI, yielding an image of i*n rows by j*m columns” at page 7, line 8), and performs the image quality enhancement process by reflecting a visual feature extracted from a reduced image in which the pre-processed image is reduced by the predetermined ratio (“Further auxiliary images AI.sub.i'j' may be generated whose downsampling factors i', j' are larger than i, j. For instance, in FIG. 1, I'=j'=3. These auxiliary images AI.sub.i'j' can be obtained by directly downsampling IHRI” at page 8, line 1), on the pre-processed image (“At that stage, all of the patches PA.sub.0 to PA.sub.k-1 from NN(PI) that contribute to HP and their respective linear coefficients are known. If it is assumed that the iteration breaks off at k=3, HP is HP=c21(c11PA0+c12PA1)+c22PA2” at page 11, line 21).
Regarding claim 12, Turkan et al. discloses an image processing method comprising: 
receiving an image (“In step S1 the system receives an initial low-resolution image LRI formed of e.g. n rows and m columns of pixels” at page 7, line 1); 
reducing the received image to a predetermined ratio (“For each auxiliary image AI.sub.i'j' an unfiltered downsampled image UI.sub.i'j' having the same resolution is 
extracting a visual feature from the reduced image (“When the iteration is broken off, the method branches to S14, where an enhanced patch EP is obtained by replacing in eq. (4) the filial patches by their respective parent patches PP” at page 11, line 28; looking at Figure 2, PP2 is a patch from the reduced image which is used to construct a corresponding patch for the enhanced patch); 
performing an image quality enhancement process in which the extracted visual feature is reflected in the received image (“According to a second embodiment, an enhanced patch EPk is calculated using eq. (5) in step S11 already, based on the optimized linear combination LC=ck1HP+ck2PAk obtained in this same step” at page 12, line 3; though the patch PP2 is not added directly to the low-resolution image, as demonstrated in Figure 2, the enhanced patch uses the patch PP1 from the low-resolution image and patch PP2 from the reduced image to create the corresponding enhanced patch, which therefore is a reflection of the image content of the reduced image as applied to the reduced image); and 
repeatedly performing, for a predetermined number of times, the reducing, the extracting, and the image quality enhancement process on the image subjected to the image quality enhancement process (“initial high-resolution image IHRI is overwritten by image EI1 in S17, and the procedure returns to step S4, so that a second enhanced quality image EI.sub.2 is obtained in S16.  (37)    Steps S4 to S16 may be re-iterated one or more times, each time overwriting in step S4 image EI.sub.p-1, p=2, 3, . . . by 
wherein the performing of the image quality enhancement process includes: 
partitioning the received image into a plurality of regions each of which has a size corresponding to a size of the reduced image (as shown in Figure 2, patch PP1 corresponds to patch PP2; given that UIi’j’ is a specific ratio to LRI, PP1 will therefore have a size that is associated with the size of UIi’j’);
reflecting the extracted visual feature in each of the plurality of partitioned regions (“When the iteration is broken off, the method branches to S14, where an enhanced patch EP is obtained by replacing in eq. (4) the filial patches by their respective parent patches PP” at page 11, line 28); and 
overlapping the plurality of regions, in which the extracted visual feature is reflected, with each other (“Where enhanced patches EP overlap, they are averaged in S16 in order to ensure smooth transitions between patches in the enhanced quality image EI.sub.1” at page 12, line 23).
Regarding claim 14, Turkan et al. discloses a method wherein in the reducing, the received image is reduced based on each of a plurality of reference points in the received image (“For each auxiliary image AI.sub.i'j' an unfiltered downsampled image UI.sub.i'j' having the same resolution is obtained by downsampling initial low-resolution image LRI by factors i'/i, j'/j in step S6” at page 8, line 24; “Further auxiliary images AI.sub.i'j' may be generated whose downsampling factors i', j' are larger than i, j. For instance, in FIG. 1, I'=j'=3. These auxiliary images AI.sub.i'j' can be obtained by directly downsampling IHRI, or by downsampling auxiliary images AI.sub.ij by factors i'/i, j'/j, 
in the extracting, a visual feature is extracted from each of a plurality of reduced images (matching patches from each level of UIi’j’ are used to form the corresponding enhanced patch).
Regarding claim 15, Turkan et al. discloses a method wherein the plurality of reference points correspond to the plurality of regions, respectively, and 
in the reflecting, visual features are reflected in the plurality of partitioned regions, respectively, the visual features being extracted from the images reduced based on the reference points corresponding to the plurality of regions (“When the iteration is broken off, the method branches to S14, where an enhanced patch EP is obtained by replacing in eq. (4) the filial patches by their respective parent patches PP” at page 11, line 28; all corresponding parent patches from lower levels are combined to form their respective enhanced patches).

Claims 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Turkan et al. and Hosoya et al. (JP 2013-168779, utilizing a machine translation).
Regarding claim 7, Turkan et al. discloses an apparatus as described in claim 1 above.
Turkan et al. does not explicitly disclose that the processor determines a degradation state of the received image, and determines the predetermined number of 
Hosoya et al. teaches an image processing apparatus wherein the processor determines a degradation state of the received image, and determines the predetermined number of times for which the reducing, the extracting, and the image quality enhancement process are repeatedly performed, depending on the determined degradation state (“Therefore, in the present embodiment, the degree of noise, the degree of blurring, and the degree of presence of structures or defects are used as index values. This makes it possible to set the intensity of the image quality improvement process according to the index value related to the intensity of the image quality improvement process for each divided moving image” at paragraph 0074).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the index calculation as taught by Hosoya et al. to determine the quality and subsequent processing iterations of Turkan et al. to ensure that the processing is performed until an expected final quality is achieved.
Regarding claim 9, Turkan et al. discloses an apparatus as described in claim 1 above.
Turkan et al. does not explicitly disclose that the processor determines whether or not a pattern region having a predetermined frequency range is included in the received image, repeatedly performs the reducing, the extracting, and the image quality enhancement process on the pattern region in a case in which the pattern region is included in the received image, and performs the reducing, the extracting, and the 
Hosoya et al. teaches an image processing apparatus wherein the processor determines whether or not a pattern region having a predetermined frequency range is included in the received image (“As a method of determining the noise of the degree of noise, for example, it is determined by the high frequency component of the frequency” at paragraph 0081), repeatedly performs the reducing, the extracting, and the image quality enhancement process on the pattern region in a case in which the pattern region is included in the received image, and performs the reducing, the extracting, and the image quality enhancement process on a region other than the pattern region only once (“Therefore, in the present embodiment, the degree of noise, the degree of blurring, and the degree of presence of structures or defects are used as index values. This makes it possible to set the intensity of the image quality improvement process according to the index value related to the intensity of the image quality improvement process for each divided moving image” at paragraph 0074; while it is not explicitly stated that areas without noise are only subjected to one iteration, it is feasible that their degradation is such that only one iteration of quality adjustment is necessary).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the index calculation as taught by Hosoya et al. to determine the quality and subsequent processing iterations of Turkan et al. to ensure that the processing is performed until an expected final quality is achieved.
Regarding claim 10, Turkan et al. discloses an apparatus as described in claim 1 above.

Hosoya et al. teaches an image processing apparatus further comprising:
a display configured to display the image repeatedly subjected to the image quality enhancement process for the predetermined number of times (“This is applied to create a high-quality moving image, display the created high-quality moving image on a display device, and store the high-quality moving image in a storage device” at paragraph 0018, last sentence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to therefore display the improved image of Turkan et al. using a display as taught by Hosoya et al. so that the user may observe the results of the processing.
Regarding claim 11, Turkan et al. discloses an apparatus as described in claim 1 above.
Turkan et al. does not explicitly disclose a communicator configured to transmit, to a display device, the image repeatedly subjected to the image quality enhancement process for the predetermined number of times.
Hosoya et al. teaches an image processing apparatus further comprising:
a communicator configured to transmit, to a display device, the image repeatedly subjected to the image quality enhancement process for the predetermined number of times (“This is applied to create a high-quality moving image, display the created high-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to therefore display the improved image of Turkan et al. using a display as taught by Hosoya et al. so that the user may observe the results of the processing.

Response to Arguments

Summary of Remarks (@ response page labeled 8): “For example, Applicant submits Turkan does not disclose or suggest “partitioning the received image into a plurality of regions each of which has a size corresponding to a size of the reduced image, reflecting the extracted visual feature in each of the plurality of partitioned regions [that have the size corresponding to the size of the reduced image]” as claimed. For example, as shown in Fig. 2 of Turkan, reproduced in part below, the alleged “plurality of regions” (parent patch PPi) of Turkan does not have a size corresponding to a size of the alleged reduced image (UIi’j’).”

Examiner’s Response: It appears that Applicant is arguing that each parent patch PPi is not the same size as the UIi’j’.  While this is true, the claim does not require that.  The claim requires each region to have a size corresponding to a size of the reduced image, meaning that each region has to have a size that is associated with a size of the reduced image.   As the parent patch and the child patch are the same size and the 


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574.  The examiner can normally be reached on Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATRINA R FUJITA/Primary Examiner, Art Unit 2662